UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

AMERICAN CONTRACTORS Case No. l:lS-cv-418
INDEMNITY COMPANY, Litkovitz, M.J.
Plaintiff,
vs.
STICE FAMILY LOGISTICS LLC, et al., ORDER
Defendants.

This matter is before the Court on plaintiff American Contractors lndemnity Company’S
(“ACIC”) motion for an order declaring its requests for admissions directed to defendants be
admitted (Doc. 24). This matter is also before the Court on ACIC’s motion for summary
judgment (Doc. 25). Defendants have not filed a response in opposition to either motion.

I. Motion to declare requests for admissions admitted (Doc. 24)

Plaintiff states that it served discovery requests, including requests for admissions, on
defendants Stice F amin Logistics, LLC, Nathan Stice, and Kendra Stice via U.S. l\/Iail and
electronically on October 25, 2018. (Affidavit of Lee Brewer, Esq., Doc. 24-] at il 4; Doc. 24~2).
The requests required defendants to respond within 30 days. (Brewer Afiidavit at 1[ 5; Doc. 24-
2). On December 6, 2018, counsel for plaintiff emailed defendants advising them that the time
to respond to the discovery requests had passed (Brewer Afiidavit at 11 6; Doc. 24-3).
Nevertheless, plaintiffs counsel provided defendants with another copy of the discovery requests
and advised them of the limited discovery period. (Id.). After receiving no response from
defendants, plaintiffs counsel emailed defendants again on December ll, 2018 and requested a
response to the discovery requests (Brewer Aftidavit at 11 7; Doc. 24-4). Defendants responded
that the original email message went into a spain folder and asked plaintiffs counsel, “What do

we need to do‘?” (Id.). Plaintift`s counsel responded, “Answer them immediately.” (Id.). To

date, defendants have not responded to the propounded discovery, including the requests for
admissions, and have produced no documents (Brewer Affidavit at 11 S). Therefore, plaintiff
moves for the requests for admissions served on defendants on October 25, 2018 to be declared
admitted pursuant to Fed. R. Civ. P. 36(a)(3). (Doc. 24 at 3).

Under Federal Rule of Civil Procedure 36(a)(3), “[a] matter is admitted unless, within 30
days after being served, the party to whom the request is directed serves on the requesting party a
written answer or objection addressed to the matter and signed by the party or its attomey. . . .”
Fed. R. Civ. P. 36(a)(3). A matter admitted under Rule 36 is “conclusively established unless the
court, on motion, permits the admission to be withdrawn or amended.” Fed. R. Civ. P. 36(b).

Plaintiff served two requests for admission on defendants Request for Admission No. 1
states: “Admit that Stice requested ACIC execute the Federal Motor Carrier Safety
Administration (“FMCSA”) BMC-84/Surety bond with a $75,000 penal sum which was
necessary for required [sic] for Stice to conduct business as a freight broker.” (Doc. 24-2 at 3).
Request for Admission No. 2 states: “Admit that on or about February 3, 2016, ACIC
electronically filed the required bond bearing bond number 100297947 with the FMCSA with an
effective date of January 11, 2016.” (Id.). Although plaintiffs counsel sent several emails to
defendants requesting that they respond to the discovery requests, defendants did not timely
serve an answer or objection to plaintiffs two requests for admission and have not responded to
date. Nor have defendants responded to plaintiffs motion to deem Requests for Admission No.
l and No. 2 admitted Thus, in accordance with Fed. R. Civ. P. 36(a)(3), Requests for
Admission No. 1 and No. 2 are deemed admitted Plaintiff s motion to declare its requests for

admissions admitted (Doc. 24) is GRANTED. The Court will now turn to plaintiffs motion for

summary judgment

II. Motion for Sumrnary Judgment (Doc. 25)

A. Standard

A motion for summary judgment should be granted if the evidence submitted to the Court
demonstrates that there is no genuine issue as to any material fact, and that the movant is entitled
to judgment as a matter oflaw. Fed. R. Civ. P. 56(0). See Celotex Corp. v. Cafrett, 477 U.S.
317, 322 (1986); Anderson v. Liberry Lobby, lnc., 477 U.S. 242, 247 (1986). Under Federal Rule
of Civil Procedure 56(0), a grant of summary judgment is proper if “the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue of material fact and the moving party is entitled to judgment as a matter
of law.” Satze){field v. Tennessee, 295 F.3d 611, 615 (6th Cir. 2002). The Court must evaluate
the evidence, and all inferences drawn therefrom, in the light most favorable to the non-moving
party Satterjz`ela', 295 F.3d at 615; Matsushi'ta Elec. Indus. Co., Lfd. v. Zem`th Radio, 475 U.S.
574, 587 (1986); Lz'rtle Caesar Enters., lnc. v. OPPC, LLC, 219 F.3d 547, 551 (6th Cir. 2000).

The trial judge’s function is not to weigh the evidence and determine the truth of the
matter, but to determine whether there is a genuine factual issue for trial. Anderson, 477 U.S. at
249. The trial court need not search the entire record for material issues of fact, Street v. J.C.
Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989), but must determine “whether the
evidence presents a sufficient disagreement to require submission to a jury or whether it is so
one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.

The moving party has the initial burden of showing the absence of a genuine issue of
material fact as to an essential element of the non-moving party’s case. Hedri`ck v. W. Reserve
Care Sys., 355 F.3d 444, 451 (6th Cir. 2004) (citing Celo),‘ex, 477 U.S. at 323). The burden then

shifts to the non-moving party to “come forward with ‘specific facts showing that there is a

genuine issue for trial.”’ Matsushz'ra, 475 U.S. at 587 (emphasis in original)_ To meet that
burden, the non-moving party “must do more than simply show that there is some metaphysical
doubt as to the material facts.” ld. at 586. If, after an appropriate time for discovery, the
opposing party is unable to demonstrate a prima facie case, summary judgment is warranted
Street, 886 F.2d at 1478 (citing Celofex and Anderson). “Where the record taken as a whole
could not lead a rational trier of fact to find for the non-moving party, there is no ‘ genuine issue
for trial.”’ Matsushita, 475 U.S. at 587.

B. Undisputed F acts

Plaintiff presents the following evidence in support of its motion for summary judgment,
which, as noted above, has not been opposed by defendants1

On January 1 l, 2016, defendants executed an indemnity agreement in favor of ACIC, as
surety. (Affidavit of Suzanne Baciocco,2 Doc. 25-1 at 11 3). Defendants admit that they signed
the indemnity agreement (Answer, Doc. 13 at 1[ 10). Plaintiff includes a true and accurate copy
of the indemnity agreement in support of its motion for summary judgment (Doc. 25-2).
Pursuant to paragraph three of the indemnity agreement, defendants agreed jointly and severally
to the following terms:

The undersigned agree to indemnify Surety against all losses, liabilities, costs,

damages, attorneys’ fees and expenses the Surety may incur or has incurred due to

the execution and issuance of the Bond on, before or after this date, including those

incurred in connection with the enforcement of the terms of this indemnity

agreement

(Ia'.). In consideration for and in reliance upon the promises made by the defendants in the

 

l In failing to file a memorandum in opposition to plaintiffs motion for summary judgment, defendants have failed
to offer any facts or evidence in opposition to plaintiffs claims As such, the facts presented by plaintiff are

undisputed
2 Suzanne Baciocco is a Vice President, Subrogation Manager for Tokio Marine HCC - Surety Group, and has

custody and control of the file for ACIC. (Doc. 25-1 at 11 2).
4

indemnity agreement, on January 1 l, 2016, ACIC executed, as surety, the Form MCS-82 Motor
Carrier Public Liability Surety Bond under Sections 29 and 30 of the Motor Carrier Act of 1980
(the “bond”). (Baciocco Affrdavit at 11 4). The penal sum of the bond was 875,000. (Id.).
Plaintiff includes a true and accurate copy of the bond in support of its motion for summary
judgment (Doc. 25-3). Defendants admit that ACIC executed the bond in question. (Requests
for Admission Nos. 1 and 2, Doc. 24-2 at 3),

Aii‘er its execution of the bond, ACIC received multiple claims against the bond, seven of
which ACIC paid (Baciocco Affidavit at 11 5). The remaining claimants fell outside the terms of
the bond, were resolved by Stice, or were declined (or not pursued) for other reasons (]d.).
Pursuant to paragraph six of the indemnity agreement ACIC had the “exclusive right to
determine if any claim or suit shall be denied, paid, compromised defended or appealed.”
(Indemnity Agreement, Doc. 25-2 at 11 6).

ACIC issued payments totaling $75,000 or the full penal sum of the bond (Baciocco
Affidavit at 1111 5, 6). When signing the indemnity agreement defendants agreed that an itemized
statement of payments made by AClC shall constitute prima facie evidence of their obligation to
ACIC. (Indemnity Agreement, Doc. 25-2 at 11 6). ACIC submits an itemized statement of claim
payments in support of its motion for summary judgment (Baciocco Affidavit at 11 6).

On February 21, 2017, after making its first payment under the bond, ACIC demanded
reimbursement for the claim payments (Baciocco Affidavit at 11 7). Defendants agreed to
reimburse ACIC for the itemized amounts, but then failed to execute or fund the agreed upon
reimbursement agreement (Id.). On September 7, 2017, ACIC demanded that defendants
reimburse ACIC for its losses, which, at the time, totaled $75,000 it had paid in claims on the

bond (la'. at 11 8; Amended Complaint, Doc. 4-2, Exhibit B). ACIC received no response from

defendants On October 12, 2017, ACIC again made a demand for reimbursement of its losses
totaling 875,000. (Baciocco Affidavit at 11 9; Amended Complaint, Doc. 4-3, Exhibit C).

On October 20, 2017, ACIC’s representative spoke with defendant Nathan Stice and he
agreed to reimburse ACIC. (Baciocco Affidavit at 11 9). However, despite numerous assurances
verbally and in writing, ACIC never received a signed reimbursement agreement or a single
payment from defendants (Id_; Amended Complaint, Docs. 4-6, 4-7, 4-8, Exhibits F, G, and H).
As a result of its issuance of payments under the bond, ACIC has suffered a loss of $75,000 and
has incurred $7,054.00 in attorney fees and costs in pursuing defendants the indemnitors
(Baciocco Affidavit at 1111 10-1 l).

C. Resolution

When jurisdiction is based on diversity of citizenship, the court applies state substantive
law to interpret contract provisions W?n'rt Mach., Inc. v. Essex Ins. Co., 377 F. App’x 492, 495-
96 (6th Cir. 2010) (citing Hick.son Corp. v. Norfr)lk S. Ry. Co., 260 F.3d 559, 566 (6th Cir.
2001)). Ohio law therefore applies here. To prove a breach of contract under Ohio law, a
plaintiff must establish the existence of a contract, performance by the plaintiff, breach by the
defendant, and damage to the plaintiff Avis Renr a Car System, LLC v. Cin ofDayton, Ohio,
3112-cv-399, 3:12-cv-405, 2013 WL 3863911, at *9 (S.D. Ohio July 24, 2013), ajj"a’ sub nom.
Avis Rem-A-Car System, Inc. v. Cily ofDayron, Ohi`o, 581 F. App’x 479 (6th Cir. 2014) (citing
Doner v. Snapp, 649 N.E,2d 42, 44 (Ohio Ct. App. 1994)). A party breaches a contract if it
“fails to perform according to the terms of the contractor acts in a manner that is contrary to its
provisions.” Savedquv. Access Group, Inc., 524 F.3d 754, 762 (6th Cir. 2008) (citing Jarupan
v. Haima, 878 N.E.2d 66, 73 (Ohio Ct. App. 2007)).

Ohio courts construe written contracts as a matter of law. Saunders v. Mortensen, 801

N.E.2d 452, 454 (Ohio 2004). “The ordinary rules of contract construction apply to indemnity
contracts.” Cincinnati'lns. Co. v. Savarz'no Const. Corp., No. 2:08-cv-1061, 2011 WL 1068022,
at *8 (S.D. Ohio Mar. 21 , 2011)_ “When enforcing an indemnity contract, the court must
determine the intent of the parties from the language of the indemnity contract.” Id. (internal
citations omitted). The court examines the contract as a whole and presumes the parties’ intent is
reflected in the contract language Sunoco, Inc. (R & M) v. Toledo Edz'son Co., 953 N.E.2d 285,
292 (Ohio 201 l). The court must give the contract terms their plain meaning when construing
the contract’s meaning Savedojf, 524 F.3d at 763 (citing Ci'ly of St. Maij)s v. Auglaize Cty. Ba'.
ofCommrs., 875 N.E.2d 561, 566 (Ohio 2007)). If a written contract’s language is clear, the
court may not look beyond the writing itself to discern the parties’ intent Id. (citing City ofSt.
Marys, 875 N.E.2d at 566; Alexander v. Buckeye Pipe Line Co., 374 N.E.2d 146, 150 (Ohio
1978)).

ACIC argues that summary judgment should be granted in its favor with respect to its
claim for contractual indemnification (Doc. 25 at 7). ACIC argues that defendants “specifically
agreed to indemnity ACIC for all losses, costs, expenses and attorney fees it may incur by reason
of its issuance of the [b]ond.” (Ia’. at 6). ACIC maintains that there is no dispute as to the
amount of loss or the attorney fees/costs incurred by it to date. (Ia'.). ACIC contends that the
terms of the indemnity agreement are unambiguous and should be upheld (Id. at 6-7).

On the issue of damages, ACIC maintains that there is no genuine dispute of material fact
that ACIC incurred attorney fees and costs in an amount exceeding $7,054.00, continues to incur
attorney fees and costs, and incurred losses of $75,000 as a result of executing the bond for
defendants (Id. at 7) (citing Baciocco Affidavit at 11 11). ACIC contends that the indemnity

agreement granted it the sole discretion to determine whether to pay or compromise a claim or

lawsuit asserted against the bond issued by ACIC on behalf of defendants (]d.) (citing
Indemnity Agreement, Doc. 4-1). ACIC contends that it settled all claims in the amount of
$75,000.01. (Ia’.) (citing Baciocco Affidavit at 11 6). ACIC states that pursuant to the indemnity
agreement the itemized statement of payments made by ACIC and included in the Baciocco
affidavit is primafact'e evidence of the amount of ACIC’s damages, including attorney fees and
costs, and the amount of defendants’ reimbursement liability. (Ia'.). Therefore, ACIC contends
that they are entitled to $82,054.00 reimbursement under the terms of the indemnity agreement
(Id. at 8).

The undisputed evidence submitted by ACIC demonstrates that there is no genuine issue
of material fact as to the unambiguous terms of the indemnity agreement between the parties
Defendants signed the indemnity agreement in favor of ACIC, as surety. (Baciocco Affidavit at
11 3; indemnity Agreement, Doc. 25-2). A copy of the indemnity agreement attached to
plaintiffs motion for summary judgment shows that defendants agreed jointly and severally to
“indemnify Surety against all losses, liabilities costs, damages, attorneys’ fees and expenses the
Surety may incur or has incurred due to the execution and issuance of the Bond on, before or
after this date, including those incurred in connection With the enforcement of the terms of this
indemnity agreement.” (Indemnity Agreement, Doc. 25-2). ACIC executed, as surety, the
375,000 bond in question pursuant to the terms of the indemnity agreement (Baciocco Affidavit
at 11 4; Doc. 25-3). Defendants admit that AClC executed the $75,000 bond (Requests for
Admission Nos. l and 2, Doc. 24-2 at 3). ACIC then received multiple claims against the bond,
seven of which ACIC paid, totaling $75,000 or the full penal sum of the bond (Baciocco
Affidavit at 11 5). The affidavit of Suzanne Baciocco and the corresponding itemized statement

of claim payments demonstrates no dispute of fact that ACIC issued seven payments totaling

375,000 or the full penal sum of the bond (Baciocco Affidavit at 11 6). Moreover, there is no
genuine dispute of fact that despite numerous assurances verbally and in writing, ACIC never
received a signed reimbursement agreement or a single payment from defendants (Baciocco
Affidavit at 11 9).

ACIC has also demonstrated no genuine dispute of material fact as to the amount of
damages and losses it has incurred ACIC has incurred attorney fees and costs in an amount
exceeding $7,054.00 and losses of $75,000 as a result of executing the bond for defendants
(Baciocco Affidavit at 1111 10-11). The terms of the indemnity agreement provide that an
itemized statement of payments constitutes prima facie evidence on the amount of ACIC’s
damages (Indemnity Agreement, Doc. 25-2 at 11 6). The language of the indemnity agreement
also provides that defendants must indemnify ACIC against all losses, including attorneys’ fees
incurred in connection with the enforcement of the terms of the agreement (Id. at 11 3).

Accordingly, because ACIC has presented evidence demonstrating no genuine issue of
material fact as to the terms of the indemnity agreement that ACIC has hilly performed under
the agreement that defendants have failed to uphold their obligations under the agreement and
have breached the agreement and that ACIC has incurred $7,054.00 in attorneys’ fees and costs
and $75,000 in losses as a result of the execution of the bond, plaintiff AClC has established its
breach of contract claim as a matter of law. Therefore, plaintiffs motion for summary judgment
(Doc. 25) is GRANTED.

III. Conclusion
Based on the foregoing it is ORDERED that:
1. Plaintiffs motion for an order to declare its requests for admissions directed to

defendants admitted (Doc. 24) is GRANTED.

2. Plaintiffs motion for summary judgment (Doc. 25) is GRANTED.

3. The Clerk is directed to enter judgment against defendants in the amount of
$82,054.00.

4. Because the Court has entered judgment in favor ofplaintiff, the final pretrial
conference and trial dates in this matter are hereby VACATED.

5. This case is TERMINATED from the Court’s docket

IT IS SO ORDERED.

Date: if f god q %‘L/L f
Karen L. Litkdvitz '

United States Magistrate Judge

 

10

